In an action to recover damages for wrongful death, etc., the plaintiff appeals from an order of the Supreme Court, Nassau County (Woodard, J.), dated December 12, 2006, which denied her motion, inter alia, pursuant to CPLR 3126 to strike the defendants’ answer.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion, inter alia, pursuant to CPLR 3126 to strike the defendants’ answer (see Goll v American Broadcasting Cos., Inc., 10 AD3d 672 [2004]). Santucci, J.P., Krausman, Lifson and McCarthy, JJ., concur.